         Case 1:20-cv-07293-GHW Document 22 Filed 09/14/20 Page 1 of 3

                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0046 • E: Jason@levinepstein.com


                                                                                       September 14, 2020
Via Electronic Filing
The Honorable Judge Gregory H. Woods
U.S. District Court, Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                Re:    The Pullman Group, LLC v. Isley et al
                       Case No.: 1:20-cv-07293-GHW

Dear Honorable Judge Woods:

       This law firm represents Plaintiff The Pullman Group, LLC (the “Plaintiff”) in the above-
referenced matter.

        Pursuant to Your Honor’s Individual Motion Practice Rules 1(A), and Your Honor’s
September 14, 2020 Order [Dckt. No. 21], this letter respectfully serves to provide supplemental
information regarding: (i) the principal place of business of Defendants Three Boys Music
Corporation, Bovina Music, Inc., T-Neck Records, Inc., and Triple Three Music, Inc.; (ii)
Defendant Isley Brothers Royalty Venture I SPC, Inc. and the citizenship of each of its members;
and (iii) the citizenship of Defendant The Estate of O’Kelley Isley, J.R..

       As explained in greater detail below:

       1. Defendants Three Boys Music Corporation, Bovina Music, Inc., T-Neck Records, Inc.,
          and Triple Three Music, Inc. do not maintain a principal place of business in California;

       2. Defendant Isley Brothers Royalty Venture I SPC, Inc. does not maintain a principal
          place of business in California; and

       3.    Defendant The Estate of O’Kelley Isley, J.R. is not a citizen of California.

        I.      Defendants Three Boys Music Corporation, Bovina Music, Inc., T-Neck
                Records, Inc., and Triple Three Music, Inc. Do Not Maintain a Principal Place
                of Business in California

        As noted in Plaintiff’s Complaint, Defendants Three Boys Music Corporation, Bovina
Music, Inc., T-Neck Records, Inc., and Triple Three Music, Inc. were entities set up by the Isley
Brothers that were dissolved subsequent to and/or their assets assigned to Isley Brothers LLC after
the dates of the Engagement Letters. [Dckt. No. 1 at ¶ 4, fn. 8]. Upon information and belief, Isley
Brothers LLC, Royalty Venture, Ronald and Rudolph are the successors-in-interest to Three Boys,
Bovina, T-Neck and Triple Three. [Id. at ¶¶ 4, 24].




                                                     1
         Case 1:20-cv-07293-GHW Document 22 Filed 09/14/20 Page 2 of 3




       The Complaint alleges that Isley Brothers LLC was and is a domestic limited liability
company organized and existing under the laws of the State of Delaware, co-administered by
Ronald Isley (“Ronald”) and Rudolph Isley (“Rudolph”). [Id. at ¶¶ 17, 75, 77]. A true and correct
copy of the Delaware DOS, Division of Corporation filing for Defendant Isley Brothers LLC is
annexed hereto as Exhibit “A”.

        According to the Complaint, Ronald is an individual residing in Otisville, New York. [Id.
at ¶¶ 11]. Upon information and belief, Ronald also maintains a residence in Saint Louis, Missouri.
[See Dckt. No. 12].

         According to the Complaint, Rudolph is an individual residing in Saint Louis, Missouri.
[Id. at ¶¶ 12]. Upon information and belief, Rudolph also maintains a residence in Otisville, New
York [see Dckt. No. 12] and Olympia Fields, Illinois [see Dckt. No. 20].

        According to the Complaint, neither Ronald nor Rudolph are residents or citizens of the
state of California. [See Dckt. No. 1 at ¶ 7].

        The Complaint also alleges that Defendant Isley Brothers Royalty Venture I SPC, Inc. was
and is a domestic limited liability company organized and existing under the laws of the State of
Delaware. [Id. at ¶¶ 18]. However, this entity designation is a scrivener’s error. In fact, Defendant
Isley Brothers Royalty Venture I SPC, Inc. was and is a corporation organized and existing under
the laws of the State of Delaware. A true and correct copy of the Delaware DOS, Division of
Corporation filing for Isley Brothers Royalty Venture I SPC, Inc. is annexed hereto as Exhibit
“B”.

       In light thereof, Defendants Three Boys Music Corporation, Bovina Music, Inc., T-Neck
Records, Inc., and Triple Three Music, Inc. – as the predecessors-in-interest to Defendants Isley
Brothers LLC, Isley Brothers Royalty Venture I SPC, Inc., Ronald and Rudolph – can only
maintain a principal place of business in Delaware, New York, Missouri or Illinois. Therefore,
none of these defendants has the same citizenship or principal place of business as Plaintiff – i.e.
California.

        II.     Defendant Isley Brothers Royalty Venture I SPC, Inc. Does Not Maintain A
                Principal Place of Business in California

       As discussed in Section I, ¶ 6, supra, Defendant Isley Brothers Royalty Venture I SPC, Inc.
was and is a corporation organized and existing under the laws of the State of Delaware. See Ex.
B.

        Irrespective of this fact, the members of Defendant Isley Brothers Royalty Venture I SPC,
Inc. – Ronald and Rudolph – are citizens of New York, Missouri and/or Illinois.

       In light thereof, Defendant Isley Brothers Royalty Venture I SPC, Inc. does not maintain a
principal place of business in California.




                                                 2
         Case 1:20-cv-07293-GHW Document 22 Filed 09/14/20 Page 3 of 3




        III.   Defendant The Estate of O’Kelley Isley, J.R. is a Citizen of New Jersey

      Decedent, O’Kelly Isley, Jr. was a citizen of New Jersey. Therefore, Defendant The Estate
of O’Kelley Isley, J.R. is a citizen of New Jersey.

        IV.    Conclusion

        As set forth more fully above, Plaintiff has adequately alleged complete diversity of
citizenship such that “each defendant is a citizen of a different State from each plaintiff.” Owen
Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978).

       Thank you, in advance, for your time and attention to this matter.
                                             Respectfully submitted,
                                                    LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                    By: /s/ Joshua D. Levin-Epstein
                                                        Joshua D. Levin-Epstein, Esq.
                                                        420 Lexington Avenue, Suite 2525
                                                        New York, NY 10170
                                                        Tel. No.: (212) 792-0046
                                                        Email: Joshua@levinepstein.com
                                                       Attorneys for Plaintiff

VIA ECF: All Counsel




                                                3
